OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                               AUSTIN
QROVLR    SELLLRS
A.l-rom4~ QaN*“*L




lo no m h l e Jelme J8re   a
lIta t0  Tr e8mr er
Auatln,     TeX88

De8r Yr. Jamem!                   Opinion lo* o-7410




                                          C
mbicb re8dm 8s fOllOTs:


                                                           0 Of 70x88 BO8rd
                                                           Cnrtodlsn the
                                                         of the U. 8. Trust
                                                       Id cOmp8ny formerly
                                                         Ltd., 7800, TexPm:

                                                                    $    72,OOO.OO

                                                                           5,778.OO

                                                                           a,a&l.oo
                                     Mt       Of   $476-00   e8eh         11,876.00
                                                                          so.aao .oo
                           Shoem8ke gO81 gmt8te LO8n                      10;000.00
                           e A Tlte Real S8t8te Lo8n                       5,400 .oo
                                                                        $139,3ti0.00

          k&r-the     desire of tbl8 comp8ny to withdr8w  tbe 8b-
rtr8ct8 pert8lnlng to tbe 8bOVe llrted aeourltlem, 8nd we en-
0108e herewith copr o? out letter of 8utborltj from the St8te
Bo8rd at ~n8Ur8nOe~(bIE8Il8mloner8 wbereln the Bo8rd 8UthOrlXes
thla relwme.      .'

           % conneotlon rlth 701~ Opinion lo. 0-4836, we klnd-
I7 8@ 7011t$ ple8ae 8dTise thlr Department If this rele8.e In
perml881b1e.
ROaOr8bl8    Jesse J8mes - page 2




           Wo b810 rx8mined OUr Opiaion Ho. O-4636, rbloh Se
gito you on April 24, 1942. In 7Our oplSlOn rOqU8.t in 1942
70~1 8SkOd Shethrr it 888 neoeee8r7 for 70~ to h8re l 888ig-
mmt   of the 1188 SoSwIng   the not88 depo81t8d with the Bo8rd
of Inur8noe Oomml8elon8re e to be held by the 2t8te TrS88urerr
Und8r the pr~tlo.lone ot Art1018 4282 Of th8 2OVl8Sd Civil Dt8t-
Ptee,  8nd whether theme 8ee~gammte   mhould be m8de to the 2t8tS
%e8eUrer   or to the Borrd Of Inmr8nOe C~maleelonore~ 8nd rheth-
or the7 abould bo pl8oed on moord in the eomt7 SherS tbe prop-
erty is loO8ted.

             In rep17 to th8t inquiry SS uSSd the ?OlloWing                   lm-
II-W
               Sin 8ddltion to brtlng the note8 tr8n8ferred
       to   7011, before the notes 8re 8oaepted an 8bStr8Ot
       lhotzld be furnlrhed       ahowing   th8t  tb8 notes     8re 8
       first lien ou the land. YOU should thm bold the
       8b8tr80tt together Slth the tr8notrr            of the notes
       in your posSeSdOn,        8ftar b8vi.ng first Tllmd the
       tr8nSf8r for reoord ln the oount7 Sbere the 18nd
       is   1008tSd.      The expenrs lnoldent to recording
       the tmnefer ot the notes Should be borne                by the
       depo ~1tar. Before 70~ 8re 8UthOri8Od              to 800ept
       8n7 SeourltlSe for deposit tbe l8me mmt be 8p-
       proved b7 the Do8rd of IneumnOe            Comaieelonere.
       It IS the dut7 oi 88ld BO8rd to rppnlee                tbS Se-
       owltieS       8nd p8SS upon the queStIOn 88 to          ShethSr
        the r.81     SSktS   8SSUPhg     thS 8OtSS 18 Worth 8t
       lS8St double tbe 8BOUSt Of the Bote8-                It 18 8180
        the   dut7 ot uld     BO8rd to h8ve the title oxmined
       8nd determine thrt the notes           8re 8 firrt     llsa On
        tbe ISad. All o? thl8 upen~e Is to be borne by
       the depositor-’

           If th8 Seaurlt7 h8d to be sold In order to oolleet
the notes tb8t 8re on deposit , It Sould be helpful If the de-
p8rtaient h8d 8a 8b8tr80ts   but lt IS not irper8tlt8, 8nd thS
purob8eer oould buy tbe l8nd Slthout being ?SmlShed      821 8b-
8tr8Ot. The quertit3n    of b8Ving the 8b8tr8ot left with tbe
note Is 8 attrr     lodged 18rge17 in the di8oretiOn  of the
Bo8rd  o? Insumnae    %muiedonerer   tion  duty and reeponei-
blllt7 It  IS to determine whether tbs lrOurit7 oifered       18
8ut?lelent.      In p888lng    upon this qUOeti~~        tbo v81UO       Of
the Searrrlf7 SlthOut 8n 8betr8Ot, 8nd the +8lue of the 88-
ourlt7 wltb 8n 8betr8ot 8bOuld bS t8k8n lnt0 OOneldSr8tlSn
b7 ~8ld Do8rd*
lonor8ble    Jesse J8mee - Page 8




           It 18 OUF Opinion th8t bo?Ore 7OU reO#iva 8ny notes
to bo held 88 nourit7,   7oa should b8re S tr8neier of s8ld
uSte8# 88 lt8ted in OUr Opinion Roe 0-4836, tr8nderring    88Ee
to the at8te Trnmaror of TeI8r, 8nd b8te 88me dul7 reoorded
la the oount7 where the 18nd Is l.oeated. 18 rddltlan thereto
the Bo8rd of Inmr8noo   cOmmi8eionere  8hould rOqUirS 8n opin-
iOa Of 8n 8ttWIle7 8t 18W , OSPti?fin& t0 tbe ?8Ot th8t in hi8
oplnloa tbe tltle 18 ole~r urd free Of 811 llen8, 8xo8pt the
one rbloh 1s beinK tr8neierred to the st8tO O? TeX88.

             If, In the opinion of the 808rd        Of Inmrmoe   Com-
               leourlt7 18 suftlClent ~lthout ret8inlnR the
lleelonere, th e
rbstr8Ot8,    then it   ~111 net be nt6eeMry       for the 8bStr8Ot to
be left wltb the Oo8rd o? Inmr8nOO COmm1es1Oaere            or flied ia
four dep8rtment.

           In your lettrr ml8tlre to the lomm IU question,
70~ hrre turalmbed us 8 oOp7 of the letter ?rOm ~onor8ble
George B. Butler, Chairman of the Bo8rd o? Insur8Uoe Com-
missioners, th8t it rlll be s8tlsf8OtOF7 for 7OU to rele8ee
the rbstract.8 Involved In this inquiry. Shae the Board of
Insursnce Comml~slonarr thlnke tbs seourlt7 la autflolent
rlthout the abstracts, 7ou are authorized to release same.

          Insofar as this opinion IS In conflict with our
Opinion Rn. O-4%35, same is overruled.



                                   Very   trial7   7ourr

                              AlTQRF?ET
                                      GStiERALOF TEXAS


                              B7     a&----+
                                          Gee. ‘1. R8reue
                                                ASSISTAT‘